Petition Denied and Memorandum Opinion filed June 14, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00199-CV

GSM WINGS IV, LLC, SERC, INC., ROBERT PINA AND GSM WINGS II,
                       LLC, Appellants
                                        V.
                EQYINVEST OWNER II, LTD., LLP, Appellee

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-29745

                         MEMORANDUM OPINION

       Appellants petition this court to allow a permissive interlocutory appeal of
the trial court’s March 3, 2022 amended order denying defendants’ motion for
summary judgment.

      To be entitled to a permissive appeal from an interlocutory order that would
not otherwise be appealable, the requesting party must establish that (1) the order
to be appealed involves a “controlling question of law as to which there is a
substantial ground for difference of opinion” and (2) an immediate appeal from the
order “may materially advance the ultimate termination of the litigation.” Tex.
Civ. Prac. & Rem. Code Ann. § 51.014(d); see also Tex. R. App. P. 28.3(a), (e)(4);
Tex. R. Civ. P. 168. After reviewing the petition, the record, appellee’s response,
and appellants’ reply, we conclude that the petition does not meet the requirements
for a permissive interlocutory appeal.

      Accordingly, we deny the petition for permissive interlocutory appeal.

                                  PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                         2